11 So.3d 460 (2009)
Robert Lee ROWLES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2622.
District Court of Appeal of Florida, Fifth District.
June 19, 2009.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
Prior report: 7 So.3d 533.

ON REMAND
PER CURIAM.
We have this appeal after remand from the Florida Supreme Court for reconsideration in light of the high Court's decision in Larimore v. State, 2 So.3d 101 (Fla. 2008). We have previously withdrawn our prior decision and mandate. After remand, we instructed the parties to advise the court of their position concerning the *461 proper disposition of the appeal in light of Larimore. The State properly has responded that, in light of Larimore, the trial court erred by refusing to dismiss the State's Petition for Civil Commitment of Appellant. Accordingly, the "Order Finding Respondent Sexual Predator" and the "Order Committing Respondent to the Custody of the Department of Children and Families" ["DCF"] are reversed and the case is remanded with instructions that the lower court dismiss the civil commitment petition and that Robert Lee Rowles be promptly released from the custody of DCF.
REVERSED and REMANDED.
GRIFFIN, MONACO and COHEN, JJ., concur.